 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    FELIPE MENDEZ, JR.,                                 Case No.: 1:17-cv-00555-LJO-JLT (PC)

12                       Plaintiff,                       ORDER VACATING SETTLEMENT
                                                          CONFERENCE & LIFTING THE STAY
13            v.
14    UNITED STATES OF AMERICA, et al.,
15                       Defendants.
16

17          The Court has reviewed the settlement conference statements. It does not appear that any

18   offers have been exchanged and the plaintiff and counsel have not discussed settlement at all,

19   despite the Court's order (Doc. 45 at 2). In addition, the positions of the parties described in their

20   statements make clear that the case cannot settle at this time. Thus, the settlement conference is

21   VACATED and the stay is LIFTED.

22
     IT IS SO ORDERED.
23

24      Dated:     March 11, 2019                               /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
